IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ARNOLD I. WATKINS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-695

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 4, 2015.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Alvin E. Entin and Joseph E. Somake of Entin & Della Fera, P.A., Fort Lauderdale,
for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Lynn Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.